     Case 2:21-cv-02390-MWF-SK Document 26 Filed 06/14/21 Page 1 of 1 Page ID #:105



 1    JAN LAWRENCE HANDZLIK (CA State Bar No. 047959)
      Jan Lawrence Handzlik, APC
 2
      515 South Flower Street, 18th Floor
 3    Los Angeles, CA 90071-2231
      Tel: 213-236-3519
 4    Fax: 213-236-3501
      jan@handzliklaw.com
 5

 6    Attorney for Defendants Keith Berman,
      Decision Diagnostics Corp. and Pharmatech
 7    Solutions, Inc.
 8                                  UNITED STATES DISTRICT COURT
 9
                                   CENTRAL DISTRICT OF CALIFORNIA
10
                                           WESTERN DIVISON
11

12    LICGO PARTNERS, LLC, SOVERIGN                       Case No. CV 21-2390-MWF (SKx)
      PARTNERS, LLC, and PARADIGM
13    CAPITAL HOLDINGS, LLC,
14                   Plaintiffs,                          ORDER EXTENDING THE TIME FOR
                                                          DEFENDANTS TO RESPOND TO THE
15
      vs.                                                 FIRST AMENDED COMPLAINT
16
      KEITH BERMAN, DECISION
17    DIAGNOSTICS CORP., and PHARMATECH
      SOLUTIONS, INC.,
18

19                   Defendants
              Based on a stipulation between the parties and good cause appearing therefor:
20

21            IT IS HEREBY ORDERED that the time within which defendants must respond to the

22    First Amended Complaint (Doc. 9) is extended from June 16, 2021 to and including June 28,

23    2021.
24
              The Order to Show Cause (Docket No. 20) is DISCHARGED.
25

26
      DATED: June 14, 2021
27
                                           MICHAEL W. FITZGERALD
                                           United States District Judge
28                                                    1
